Citation Nr: 1444773	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-28 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial disability rating greater than 70 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kate Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which implemented a June 2010 Board decision's grant of service connection for PTSD.

In its August 2012 rating decision, the RO indicated that it had considered entitlement to TDIU. In these circumstances, the Court has determined that "[w]hen entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability." Rice v. Shinseki, 22 Vet.App.  447, 454 (2009). Consequently, a separate formal claim for TDIU is unnecessary in the context of an appeal from an initial rating, and on the facts we have here, the Board finds that a claim for TDIU is raised by the record as it has been acknowledged by the RO.

The issue of TDIU is addressed in the REMAND portion of this decision.


FINDING OF FACT

The Veteran's PTSD has not resulted in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or other symptoms of such frequency, duration and severity that they more nearly approximate these symptoms.

CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have not been met for the period on appeal.  38 U.S.C.A. §§ 5107, 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  In Dingess v. Hartman, the Court held that the notice requirements of 38 U.S.C. § 5103(a) apply generally to all five elements of a service-connection claim. 19 Vet .App. 473, 486 (2006). However, the Court in Dingess also held that "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven." Id. at 491. When the appellant disagreed with the initial disability rating assigned, VA was obligated under sections 7105(d) and 5103A, to advise the appellant of what was necessary to obtain the maximum benefit allowed by the evidence and the law. Id. In the present case, in January 2010 the RO sent the Veteran notice letters regarding disability ratings and effective dates.  Thus, all notice obligations have been met.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran an adequate examination in June 2012.  The VA examinations provided were adequate in that they recorded the reported medical history, reported accurate findings, provided opinions with rationales and provided the effects on social functioning and work.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  

II.  Merits of Claim

This appeal arises from the August 2010 rating decision in which service-connection was established for PTSD and a 50 percent rating was assigned, effective April 25, 2001.  A subsequent rating decision in August 2012 increased the PTSD rating from 50 percent to 70 percent effective April 25, 2001 , The Veteran herein contends his service-connected PTSD warrants a rating of 100 percent.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The average impairment of earning capacity due to PTSD is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2013).  A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that rating or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. Id. at 116 

VA treatment notes dated in August 2013, note that the Veteran had no suicidal ideation, his cognitive skills were grossly intact, his insight and judgment were fair, he denied hallucinations an illusions, he had no obsessions or compulsions, his thought content had no delusions, ideas of reference or preoccupations, and his thought processes were logical and goal directed. His mood was flat and dysphoric, his anxiety was high, and his psychomotor functioning was agitated, he was acceptably dressed and groomed. He was assigned a GAF of 47.

The Veteran reported to a VA examiner in June 2012 that he lives with his sister and brother in law.  He described the relationship as "up and down".  The Veteran reported being estranged from his children, divorced, with no hobbies or friends.  He does attend a weekly group meeting at the Vet Center.  The Veteran also reported having hallucinations, indicating he "sees dead people" at times.  The examiner indicated the Veteran's hygiene was poor; he had a flat affect and minimal eye contact but was cooperative.  He reported forgetfulness, noting that he occasionally forgot his sister's name, but it always came back to him. This most recent examination did not report gross impairment of thought process or communications but did mention his memory problems and anger has increased in the past few years. The examiner assigned a GAF score of 47.

A few years earlier an October 2009 VA examination was performed in which the Veteran reported poor anger control and indicated he has a tendency to isolate himself.  It was noted he was able to maintain minimum personal hygiene and no problems with activities of daily living were reported.  VA treatment notes show the Veteran continues to receive medication and treatment in an effort to reduce the PTSD symptoms.  A recent treatment note of October 2009 indicated the Veteran was dressed appropriately and groomed, his behavior was cooperative with the examiner and the Veteran was alert and oriented to person, time, place and situation.  The Veteran was given a GAF score of 43 at that time.

VA psychiatric treatment notes dated in November 2008, and February 2009, noted his appearance to be acceptable dress and grooming, his speech was productive, his affect and mood flat and depressed, his anxiety high, his thought processes logical and goal oriented, he had no suicidal or homicidal ideations, no delusions, no ideas of reference, no obsessions or compulsions, no hallucinations or illusions, his insight and judgment were fair, and his cognitive functioning was grossly intact. He was assessed a GAF of 43. In November 2008, he informed the examiner that his thinking was clearer, and that he was ready to return to work on Monday.  In February 2009 he indicated that he was isolating and less depressed, and was having problems with anger, agitation, and sleep.

Another earlier VA examination was performed in January 2006 where the Veteran's affect was flat but his thought content and processes were within normal limits with no evidence of delusions or hallucinations.  Further, the Veteran was found to be alert and oriented with no significant impairment in judgment.  Hygiene was again noted as lacking and anger outbursts were documented.  At the time of this exam, a GAF score of 48 was given, which denotes the presence of serious psychological symptoms.

Furthermore, a VA examination performed in 2003 found the Veteran did not have a diagnosis of PTSD but instead was struggling with the stress of a divorce coupled with the Veteran's reported nightmares and panic attacks relating to his stressors from his service in Bosnia.  The examiner noted the Veteran was alert with clear sensorium and fully oriented.  His mood seemed depressed with aggravation and irritability but memory was intact and concentration was not grossly impaired.  Moreover, he had adequate insight for cooperation with treatment and judgment was good.  A GAF score of 60 was provided, which is consistent with moderate psychological impairment.  

A VA treatment note dated in December 2000 reported symptoms of recurrent hopelessness, fatigue, lack of motivation, sadness, and reclusiveness. On examination he was alert, pleasant, verbal, had decreased speech prosody, his mood was moderately depressed and his affect was moderately constricted but reactive. There were no suicidal ideations. He was assessed a GAF of 55.

The VA treatment records and examinations reveal the Veteran's symptoms and manifestations of PTSD to more closely approximate the rating criteria of 70 percent as opposed to 100 percent.  Overall, the symptoms and manifestations of the Veteran's PTSD have been consistent with a 70 percent rating.  Specifically, while the Veteran has had sporadic reports of neglect of hygiene, this has not been consistent. It was noted in his 2006 and 2012 VA examinations, but VA treatment  records during the appeal period and examinations in 2003, 2008, 2009, and 2013, fail to indicate that this was a chronic problem. Moreover, while this was noted twice, there was no indication of a complete inability to maintain minimal hygiene, as required for a 100 percent rating.  Moreover, the Veteran's reported anger issues as well as his tendency to isolate himself are consistent with the criteria for a 70 percent rating, showing deficiencies in areas such as work, family relations and thinking but does not indicate total occupational and social impairment.

The Veteran's VA Form 9, Appeal to the Board, was completed by the Veteran's sister, T.W., and included a narrative in support of a 100 percent rating for the Veteran's service-connected PTSD.  T.W. indicated that she has been her brother's caretaker for the past twelve years.  T.W. described the Veteran as having increased memory loss as well as frustration and anger.  Further, she indicated the Veteran has hallucinations and delusions which interfere with daily life.  She stated he does not care about his personal hygiene and lashes out when it is suggested that he shower or put on clean clothes.  The symptoms and functioning the Veteran's sister describes are similar to the observations of the VA examinations in 2006 and 2012, but inconsistent with the other examinations and medical evidence of record, thus, their frequency and duration is not established as constant. More significantly, these symptoms are consistent with a rating of 70 percent which contemplates occupation and social deficiencies in areas such as work, school, family relations, judgment, thinking or mood, but are not a description of total occupational and social impairment as needed for a 100 percent rating.  

Moreover, the record does not reflect the Veteran is disoriented to time or place and while his sister and the June 2012 examination indicated the Veteran has some memory loss, including his report of occasionally forgetting his sister's name; VA treatment notes and other medical evidence of record showed his cognitive functioning to be intact and failed to support memory loss of such significance as to support a finding of total social and occupational functioning. Additionally, his thought processes are not impaired, he has been consistently oriented to time and place, and, again, other than in the June 2012 examination, he has not indicated suicidal ideation or an intent to hurt others. 

The Board notes that the Veteran's representative has indicated that his GAF scores support a higher rating.  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  Moreover, the Board finds that the Veteran's GAF scores during the appeal period, which  ranged primarily from 41 to 48, indicate serious symptoms, are consistent with the level of severity of symptomatology compensated at the 70 percent level. The Board finds that there is nothing inherent in the GAF scores which indicates that a total rating is warranted or that the Veteran has total occupational and social impairment.

As noted above, the overall disability picture must be assessed, and the frequency, duration and severity of the symptoms must nearly approximate or equate to the severity level of the higher criteria in order for a higher rating to be awarded. Here, while the Veteran has occasionally demonstrated some of the criteria for a 100 percent scheduler rating, he has not demonstrated such severity of symptomatology in connection with his hygiene, memory loss, or hallucinations, as to constitute symptoms which are of such frequency, duration, and severity that they equate to total social and occupational impairment. Rather, the frequency, duration and severity of his symptoms are more accurately assessed by the criteria for a 70 percent rating, representing deficiencies in areas such as work, family relations and thinking. In so finding, the Board gives probative weight to the Veteran's sister's observations as well as the VA examinations included in the record.  The Veteran does have serious symptoms such as suicidal ideation, depression, impulse control, hygiene problems and some memory loss, but those symptoms are more similar to the 70 percent rating criteria as opposed to the100 percent rating criteria.

The preponderance of evidence is against a finding that the Veteran's PTSD has approximated the criteria for a 100 percent rating, under the 38 C.F.R. § 4.130, during this period.  Therefore, the appeal as to this issue must be denied.  There is not reasonable doubt to be resolved at to this issue.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.07, 4.3 (2013).


ORDER

Entitlement to an initial disability rating of higher than 70 percent for PTSD is denied.


REMAND

The Board finds that the Veteran's claim of entitlement to TDIU must be remanded because the TDIU issue has not been fully developed for appellate review.  Specifically, the Board notes that the Veteran has not been provided with notice of the laws and regulations governing a TDIU in a statement of the case or supplemental statement of the case or an adequate examination to obtain an opinion as to whether his service-connected disabilities prevent him from working.  See 38 U.S.C.A. §§ 5103(a), 5103A(b) (West 2002); 38 C.F.R. § 19.31 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  Therefore, the Board finds that a remand for such development is required.

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Provide the Veteran with notice of the laws and regulations governing a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2002).

2.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the impact of his service-connected disabilities on his ability to work.  Provide him a reasonable time to submit this evidence.

3.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to his TDIU claim.  The claims file should be made available to the examiner and all appropriate tests should be performed.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, 
PTSD, sleep apnea, right and left temporomandibular joint and myofascial pain syndrome, lumbar strain, tinnitus, bilateral hearing loss, and hypertension, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

4.  Then readjudicate the claims.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a SSOC that includes notice of all relevant laws and regulations including those governing a TDIU.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


